                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DANIEL HENNEY,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-443-SMY
                                                   )
                                                   )
 KOHN,                                             )
 JANE DOE NURSE,                                   )
 CUNNINGHAM,                                       )
 KEVIN KINK,                                       )
 C/O SLOAN,                                        )
 C. KAMP,                                          )
 SARAH JOHNSON,                                    )
 JOHN BALDWIN,                                     )
 C/O JENKINS,                                      )
 JOHN DOE #1 FOOD SUPERVISOR,                      )
 JOHN DOE #2 LT.,                                  )
 and WEXFORD HEALTH SOURCES,                       )
 INC.,                                             )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Daniel Henney, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this action

pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff alleges

Defendants were deliberately indifferent to the sanitary conditions in the dining hall and to his

medical needs, in violation of the Eighth Amendment. Plaintiff seeks declaratory judgment,

monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

                                                 1
filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                          The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): While at Lawrence,

Plaintiff has experienced unsanitary conditions in the dining hall. (Id. at p. 11). The dining hall

is infested with mice and seasonal flies and bugs. The cleaning in both the kitchen and the dining

hall are substandard. There is an excess of water and other liquids on the floor of the dining hall

and the trays, cups, and tables are not clean and are often caked with old food. (Id. at pp. 12, 14-

15). For two months beginning in December 2018, a sparrow and large pigeon were stuck in the

dining hall, but none of the correctional staff would capture the birds. (Id. at p. 23). Plaintiff

informed both the John Doe Food Supervisor and the John Doe Lieutenant on duty about the birds

and the hazards that they posed but they did nothing. Defendant Kohn was in charge of the dining

hall and was aware of the unsanitary conditions but did not seek to remedy the conditions. He

stated in response to Plaintiff’s numerous grievances that the dietary department followed all

sanitation regulations. (Id. at p. 13).

        Plaintiff developed illnesses as a result of the conditions in the dining hall. (Doc. 1, pp.

12-22). Plaintiff had vomiting on January 24, 2018 after eating in the dining hall. (Id. at p. 12).

He asked an inmate to inform C/O Morgan of his illness and C/O Morgan called the healthcare

unit but did not check on Plaintiff. A Jane Doe nurse later told Plaintiff to drink liquids and if he

continued to feel sick to contact the healthcare unit.




                                                  2
       On another occasion, Plaintiff fell ill after eating food that was served “in-house”. (Id. at

p. 15). Although he pushed the panic button, it took twenty minutes for C/O Morgan to respond.

Plaintiff met with an unknown nurse who swabbed Plaintiff’s nose to check for the flu but did not

provide him with any further treatment. He continued to suffer vomiting and diarrhea and wrote

to the healthcare unit but did not receive a response. (Id. at p. 16). A Jane Doe nurse finally

responded to Plaintiff’s request slip after he filed a grievance but informed him that he had to be

throwing up for 24 hours before he could receive any help from the healthcare unit. Plaintiff

alleges that this is a Wexford Health Sources, Inc. (“Wexford”) policy which prevents an inmate

from receiving care unless he has been vomiting for 24 hours. (Id. at p. 17). He finally saw a

doctor two days later and was provided with medication for his nausea.

       Plaintiff again suffered from vomiting on March 28, 2019. (Doc. 1, p. 19). He pushed the

panic button several times and finally a porter informed C/O Jenkins about his condition. C/O

Jenkins instructed Plaintiff to write a note to the healthcare unit. He returned approximately twenty

minutes later and again informed Plaintiff to write the healthcare unit after Plaintiff again requested

help. He later reported to Plaintiff that he contacted the healthcare unit and no one responded.

Two officers on the next shift took Plaintiff to the healthcare unit and he was provided with

medication for his nausea and placed on a liquid diet. (Id.).

       Plaintiff wrote numerous grievances about the conditions in the dining hall and his various

instances of illness after eating there.      His counselor and Healthcare Unit Administrator

Cunningham responded each time that appropriate care was given to Plaintiff for his vomiting.

(Doc. 1, p. 13, 17, 19, and 20). As to the conditions of the dining hall, Kohn responded that the

dietary department follows all sanitation regulations. (Id. at p. 13, 15, 17, and 20). Grievance




                                                  3
Officer C. Kamp denied the grievances and Warden Kevin Kink signed off on them.                              Sarah

Johnson and John Baldwin also denied the grievances.

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:          Kohn, C/O Sloan, John Doe #1 Food Supervisor, and John Doe
                          #2 Lieutenant were deliberately indifferent under the Eighth
                          Amendment to Plaintiff’s conditions of confinement in the
                          dining hall.

        Count 2:          Jane Doe Nurse and C/O Jenkins were deliberately indifferent
                          under the Eighth Amendment to Plaintiff’s request for medical
                          care for his vomiting.

        Count 3:          Wexford was deliberately indifferent under the Eighth
                          Amendment for maintaining a 24-hour policy, delaying Plaintiff
                          care for his vomiting for twenty-four hours.

        Count 4:          Cunningham, Kevin Kink, C. Kamp, Sarah Johnson, and John
                          Baldwin were deliberately indifferent under the Eighth
                          Amendment in responding to Plaintiff’s grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                   Discussion

                                           Preliminary Dismissals

        To the extent Plaintiff’s Complaint seeks to raise claims against C/O Morgan and

Densmore, those claims are DISMISSED without prejudice. Plaintiff discusses C/O Morgan

and Densmore (Doc. 1, p. 13) in the body of his Complaint but fails to identify them in the Caption



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
of his Complaint. Therefore, these individuals will not be treated as defendants in this case. See

Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (defendants must be “specif[ied] in

the caption”).

                                              Count 1

       Plaintiff states a viable claim for unconstitutional conditions of confinement against Kohn,

John Doe #1 Food Supervisor, and John Doe #2 Lieutenant. Townsend v. Fuchs, 522 F.3d 765,

773 (7th Cir. 2008). Kohn was the head of dietary and allegedly continued to allow unsanitary

conditions in the dining hall after Plaintiff’s numerous complaints. John Doe #1 and John Doe #2

allegedly allowed birds to remain in the dining hall for two months after Plaintiff’s complaints

regarding the hazard and the feces they dropped in the dining hall.

       However, Plaintiff fails to state a claim against C/O Sloan. Plaintiff’s only allegation

against C/O Sloan is that he instructed Plaintiff to choose a cup and sit down after Plaintiff

indicated there were food particles in his water. There is no indication in the Complaint that

Plaintiff developed any food-borne illness as a result of drinking from the cup. This single incident

does not rise to the level of deliberate indifference. C/O Sloan is, accordingly, DISMISSED

without prejudice from Count 1.

                                              Count 2

       Plaintiff makes numerous allegations against a Jane Doe Nurse, although it is not clear

from his pleadings whether the nurse is the same nurse on each occasion. Plaintiff alleges that the

Jane Doe Nurse who responded to his request for medical attention for vomiting on January 24,

2018 instructed him to only drink liquids for twenty-four hours and to contact the healthcare unit

if he continued to feel sick. (Doc. 1, p. 13). These allegations do not support a claim for deliberate

indifference.



                                                  5
        As to the Jane Doe Nurse that allegedly informed Plaintiff he had to be throwing up for

twenty-four hours before any care at all was provided (Doc. 1, p. 17), the Court finds that Plaintiff

states a viable claim for deliberate indifference against this individual. Estelle v. Gamble, 429

U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680

F.3d 859, 865 (7th Cir. 2012) (delay in treatment).

        Plaintiff fails to state a claim for deliberate indifference against C/O Jenkins. Plaintiff

alleges he informed C/O Jenkins that he was sick and that Jenkins first told him to put in a request

to the healthcare unit and then later informed Plaintiff that he tried to call the healthcare unit but

did not receive a response. (Doc. 1, p. 19). Plaintiff was sent to the healthcare unit for care on the

next shift, where he was provided with medication for his nausea. There is no indication that this

short delay by C/O Jenkins amounted to deliberate indifference. Accordingly, C/O Jenkins will

be DISMISSED without prejudice from Count 2.

                                               Count 3

        As to Plaintiff’s claim against Wexford, a corporation can be held liable for deliberate

indifference if it had a policy or practice that caused the alleged violation of a constitutional right.

Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004). Plaintiff alleges

that Wexford maintains a policy which requires an inmate to be vomiting for twenty-four hours

before he receives any care. These allegations are sufficient to state a claim against Wexford.

                                               Count 4

        Plaintiff fails to state a claim for deliberate indifference against Cunningham, Kevin Kink,

C. Kamp, Sarah Johnson, and John Baldwin. Plaintiff alleges these grievance officials failed to

properly investigate his claims and failed to address the issues presented in his grievances. He

alleges that the warden and ARB officials, including Sarah Johnson and John Baldwin, merely



                                                   6
signed off on the findings of the counselor and grievance officer. (Doc. 1, p. 14 and 18). The

denial or mishandling of a grievance, however, does not state a claim. Owens v. Evans, 878 F.3d

559, 563 (7th Cir. 2017) (“Prison officials who simply processed or reviewed inmate grievances

lack personal involvement in the conduct forming the basis of the grievance.”); Owens v. Hinsley,

635 F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged mishandling of [a prisoner’s] grievance by

persons who otherwise did not cause or participate in the underlying conduct states no claim.”);

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Ruling against a prisoner on an administrative

complaint does not cause or contribute to the violation.”). The Complaint does not suggest that

these defendants “turned a blind eye” to an alleged constitutional violation. See e.g., Perez v.

Fenoglio, 792 F.3d 768 (7th Cir. 2015). Rather, they relied on the statements from dietary and the

healthcare unit that the conditions were sanitary, and that Plaintiff was receiving proper medical

care. These allegations do not state a claim for deliberate indifference against the grievance

officials. As such, Count 4 will be DISMISSED without prejudice against Cunningham, Kevin

Kink, C. Kamp, Sarah Johnson, and John Baldwin.

                                       John Doe Defendant

       Deanna Brookhart, The Warden of Lawrence Correctional Center, will be added to the

docket (official capacity only) for purposes of responding to discovery (informal or formal) aimed

at identifying the unknown defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 832 (7th Cir. 2009). Once the names of the unknown defendants are discovered, Plaintiff

must file a motion to substitute the newly identified defendants in place of the generic designations

in the case caption and throughout the Complaint.




                                                 7
                                         Motion for Counsel

        In his Motion for Counsel (Doc. 4), Plaintiff indicates that he has sent letters to several

attorneys but they have declined to take his case. Plaintiff claims that he needs counsel because

he was in special education in school and has no legal knowledge. Given the early stage of the

litigation, however, it is difficult to accurately evaluate the need for assistance of counsel. See

Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the

complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”). 2 Therefore,

Plaintiff’s Motion for Counsel (Doc. 4) is DENIED without prejudice. Plaintiff may renew his

request for the recruitment of counsel at a later date.

                                              Disposition

        IT IS HEREBY ORDERED that Count 1 shall proceed against Kohn, John Doe #1 Food

Supervisor, and John Doe #2 Lieutenant, but is DISMISSED without prejudice as to C/O Sloan.

Count 2 shall proceed against Jane Doe Nurse but is DISMISSED without prejudice as to C/O

Jenkins. Count 3 shall proceed against Wexford. Count 4 is DISMISSED without prejudice as

to Cunningham, Kevin Kink, C. Kamp, Sarah Johnson, and John Baldwin.                       The Clerk is

DIRECTED to terminate C/O Sloan, C/O Jenkins, Cunningham, Kevin Kink, C. Kamp, Sara

Johnson, and John Baldwin from the Court’s Case Management/Electronic Case Filing

(“CM/ECF”) system. The Clerk is further DIRECTED to add Deanna Brookhart (official

capacity only) to the docket for purposes of identifying the unknown defendants.

        IT IS ORDERED that the Clerk of Court shall prepare for Defendants Kohn, Wexford

Health Sources, Inc., and Deanna Brookhart (official capacity only): (1) Form 5 (Notice of a




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    8
Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure. As the Court is directing

service of the Defendants, Plaintiff’s Motion for Service of Process at Government’s Expense

(Doc. 5) is DENIED as moot.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Service shall not be made on the unknown defendants until such time as Plaintiff has

identified them by name. Plaintiff is ADVISED that it is Plaintiff’s responsibility to provide the

Court with the names and service addresses for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order. Deanna Brookhart need not file an Answer as she is only in the case




                                                 9
for purposes of identifying the John Doe Defendants. The Court will provide Brookhart with

further instructions on identifying these individuals at a later date.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 7/12/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

                                                  10
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 11
